DETAILED ACTION
Response to Amendment
 In the amendment dated 3/30/21, the following has occurred: Claims 3 and 13 have been cancelled; and new Claims 19-21 have been added.
Claims 1-2, 4-15 and 17-21 are pending.  Claim 2 is withdrawn from examination in this office action.  This communication is a Final Rejection in response to the "Amendment" and "Remarks" filed on 3/30/21.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claim 1, 4-15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Barde et al., WO 2011148518 (as cited in the IDS. Translation provided with IDS) in view of Watanabe et al., JP 4945884 (as cited in the IDS. Translation provided with IDS).
As to Claims 1, 6, 7, 8, and 9:
Barde discloses an air-metal secondary battery comprising an electrode comprising a porous carbon material (see “… air cathode… has a porous structure… conductive material… include mesoporous carbon…”, [0023]-[0024]), wherein the porous carbon material has a specific surface area of 280 m2/g or more (see “… the surface area of conductive carbon is… more preferably from 500 to 1500 m2/g…”, [0024]). Barde further teaches that the air-metal secondary battery has a reduced charging voltage ([0010]), and discloses a charging voltage of less than 4.4 V (see “… around 4 to 4.2 V…”, [0048], example 1), wherein a preferred specific surface area range of 500-1500 m2/g, which would give an overall charging voltage range of between 3.7 V and 4.9 V (3.9 V to 4.9 V for 500 m2/g and 3.7 V to 4.7 V for 1,500 m2/g – as shown below, the table uses the formula as claimed in currently amended claim 1 as to calculate the voltage from the specific surface area.  For example, Barde discloses the surface area is 500 m2/g.  The claimed formula is aSBET+b <V<cSBET+d.  By plugging the surface area or SBET as 500 and a, b, c, and d as listed in the claim1, a V value of 3.9 and 4.9, respectively, were obtained).  Barde also discloses an example with a charging voltage range of about 4 to 4.2 V.
specific surface area SBET
500
m2/g
a
-0.0002
 
c
-0.0002
 
b
4
 
d
5
 
aSBET+b
3.9
V
cSBET+d
4.9
V



Watanabe teaches the production of a porous carbon material having nano-level structural regularity and porosity that is useful as electrode materials for lithium batteries ([0009]). Watanabe teaches that the porous carbon material is produced by a template method, has three-dimensional regularity, has pores arranged in a pattern forming a crystal structure macroscopically and has a pore distribution in the range of 280 nm (diameter [0039]) which is within the claimed range of 2 nm to 300 nm, wherein the pores are macroscopically arranged in a face-centered cubic structure (preferred [0012]) and wherein the pores are macroscopically arranged in a pattern corresponding to a (111)-oriented face-centered cubic structure ([0007], [0015]). Watanabe further teaches that the ability to control the pore structure of the carbon produces more satisfactory physical properties ([0005]) and that by controlling the pore structure, it is also possible to freely control the area or the volume of the porous carbon material while maintaining the desired pore regularity ([0021]). 
Regarding “an inverse opal/opal-type porous carbon material”, it is noted that the specification admits that JP 4945884 discloses a method to make an inverse opal/opal type porous carbon material.  Thus, Per MPEP 2129 I., [a] statement by an applicant in the specification or made during prosecution identifying the work of another as "prior art" is an admission which can be relied upon for both anticipation and obviousness determinations.
Therefore, it would have been obvious to one of ordinary skill in the art as of the filing dater to use carbon material of Watanabe in the as the electrode material of Barde because the carbon of Watanabe allows for good physical properties for the battery application, while allowing for control and regularity in the pore structure.
As to Claims 4 and 17:
Barde does not disclose a pore volume of the porous carbon material. 

The limitation “wherein the porous carbon material is derived from a plant” relates to a product by process limitation.  As, patentability is determined not by the claimed method steps, but by the structure of the product implied by the steps (MPEP 2113, I.). In this case the claims seem to imply a porous carbon material, Barde discloses such a structure.
Regarding claim 5, limitation “the porous carbon material is made from a plant-derived material with a silicon content of 5% by mass 30 or more” relates to a product by process limitation. As, patentability is determined not by the claimed method steps, but by the structure of the product implied by the steps (MPEP 2113 I.). In this case the claims seem to imply a porous carbon material, Barde discloses such a structure.
As to Claims 10, 11, and 12:
Watanabe discloses that the pores are continuously arranged ([0007], [0011]), the pores have a spherical shape or a substantially spherical shape, ([0007], [0039]) and the porous carbon material is 
As to Claim 13:
Barde discloses that the electrode forms a cathode ([0023]-[0024]).
As to Claim 14:
Barde discloses an air-lithium secondary battery ([0022]).
As to Claim 15:
Barde discloses that the primary particle diameter/size is 50 nm or less [0016].
Barde does not disclose the same range.
However, it would have been obvious to a person skilled in the art at the time of the invention to modify the range of Barde as to achieve the same claimed range because decreasing the diameter of the electrode material increases the specific surface area which allow more chemical reaction to occur in the electrode.
Additionally, it would have been obvious to a skilled artisan to adjust diameter of Barde to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951. Further, the court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990).
As to Claim 18:
Barde discloses the average charging voltage of less than 4.4 V (around 4 to 4.2 V [0048], example 1).

It would have been obvious to a skilled artisan at the time of the invention to adjust charging voltage of Barde to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951. Further, the court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990).
As to Claims 19-21:
	Barde discloses the preferred specific surface area range of 500-1500 m2/g, which would give an overall charging voltage range of between 3.7 V and 4.9 V (3.9 V to 4.9 V for 500 m2/g and 3.7 V to 4.7 V for 1,500 m2/g – as shown below, the table uses the formula as claimed in currently amended claim 1 as to calculate the voltage from the specific surface area.  For example, Barde discloses the surface area is 500 m2/g.  The claimed formula is aSBET+b <V<cSBET+d.  By plugging the surface area or SBET as 500 and a, b, c, and d as listed in the claim1, a V value of 3.9 and 4.9, respectively, were obtained).
	Even though Barde does not disclose the exact claimed range, Barde discloses ranges that at least overlaps the claimed range.
	Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the range of Barde as to achieve claimed range as Barde teaches that higher specific area can lead to higher reaction area and charging voltage can be modified as to accommodate the application that is being used.  
Furthermore, it would have been obvious to a skilled artisan to adjust the ranges of Barde to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a .

Response to Arguments
Applicant's arguments filed 3/30/21 have been fully considered but they are not persuasive. 
Applicant’s main contention is that the cited art is distinguished from the claimed invention even if properly combinable.  Specifically, applicant submits that Barde reference is directed to “… a rechargeable metal-air battery…comprises an air cathode containing at least NiFe2O4… [and] having excellent electrochemical performance such as… initial capacity, charging voltage and capacity retention…”.  See Barde, paragraph [0012].  Applicant also submits that that the alleged combined teachings of the cited art would require an air cathode containing at least NiFe2O4.  Then applicant concludes that one skilled in the art would reasonably conclude that the cited art is distinguished from that of the claimed invention.  However, it is noted that the claimed air-metal secondary battery does not comprises any specific cathode compound or material, and neither does the claimed battery exclude a cathode material such as NiFe2O4 as the cathode material.
Also, applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
For the reasons above, applicant's arguments filed 3/30/21 have been fully considered but they are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723